Citation Nr: 9934009	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-12 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia, with a history of post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.

6.  Entitlement to service connection for an ear disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In a July 1998 rating decision, the RO increased the 
evaluation for the veteran's service-connected psychiatric 
disorder from 10 percent to 30 percent, effective March 1997.  
As the 30 percent evaluation represents less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim for a higher evaluation remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In her August 1998 Substantive Appeal, the veteran raised the 
issue of entitlement to a total disability rating based upon 
unemployability due to a service-connected disability.  This 
issue has not been addressed by the RO to date, and the Board 
therefore refers this issue to the RO for appropriate action.  
The veteran also raised the issues of entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1999) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying benefits may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issues.

The claims of entitlement to service connection for headaches 
and a left knee disorder will be addressed in both the 
REASONS AND BASES and the REMAND sections of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected psychiatric disorder is 
productive of a restricted affect, avoidance behavior, and 
problems in work efficiency and interpersonal relationships.

3.  There is no competent medical evidence of a nexus between 
the veteran's current TMJ, which preexisted service, and 
service.

4.  There is no competent medical evidence of a nexus between 
a current stomach disorder and service.

5.  There is no competent medical evidence of a nexus between 
a current right knee disorder and service.

6.  There is no competent medical evidence of a current 
bilateral shoulder disorder.

7.  There is no competent medical evidence of a current ear 
disorder.

8.  There is competent medical evidence of a nexus between 
the veteran's current headaches and service.

9.  There is competent medical evidence of a nexus between 
the veteran's current left knee disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for dysthymia, 
with a history of PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9433 (1999).

2.  The claim of entitlement to service connection for TMJ is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
 
4.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
bilateral shoulder disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

6.  The claim of entitlement to service connection for an ear 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia, 
with a history of PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist her in developing the facts pertinent to her 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed January 1998 rating decision, the RO granted 
service connection for dysthymia, with a history of PTSD, and 
assigned a 10 percent evaluation, effective March 1997, on 
the basis of documentation of a sexual assault during a 
period of active duty for training in 1991 and the results of 
a June 1997 VA psychiatric examination.  During this 
examination, the veteran complained of shock following the 
sexual assault and indicated that she still suffered from a 
low energy level.  The examination revealed that her speech 
was somewhat hesitant at times but was generally coherent and 
goal-directed.  Her mood "was slightly down."  The veteran 
denied any thoughts of wanting to hurt herself or others.  
Her affect was active and appropriate to thought content.  
There was no evidence of hallucinations or delusional 
thinking.  Her memory was grossly intact.  The Axis I 
diagnosis was dysthymia, with a Global Assessment of 
Functioning (GAF) score of 60 assigned.

In a July 1998 rating decision, the RO increased the 
veteran's disability evaluation to 30 percent, effective 
March 1997, in view of the results of her April 1998 VA 
psychiatric examination.  During this examination, the 
veteran complained of a lack of drive and difficulty in 
establishing and maintaining a relationship with others.  
Upon examination, the veteran's speech was goal-directed and 
coherent, but her mood was somewhat down.  Her affect was 
appropriate to thought content but was restricted.  She had 
no thoughts of wanting to hurt herself or anyone else.  There 
was no evidence of a psychosis or of hallucinations or 
delusional thinking.  Memory was grossly intact, and 
concentration and attention were adequate.  The Axis I 
diagnosis was dysthymia, with a history of PTSD, and a GAF 
score of 55 was assigned.  

Also, in a July 1998 statement, a VA doctor noted that the 
veteran had been evaluated in February 1998 and continued to 
show both PTSD symptoms and chronic depression.  She was 
treated with psychotherapy and antidepressant medication.  At 
the time of her evaluation, avoidance behavior and problems 
in work efficiency and interpersonal relationships were 
noted, particularly in regard to her current National Guard 
service.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's dysthymia, with a history 
of PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9433 
(1999), which pertains to a dysthymic disorder.  Under the 
criteria of this section, a psychiatric disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  A 50 
percent disability evaluation encompasses a psychiatric 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for a psychiatric 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

In this case, the veteran's dysthymia, with a history of 
PTSD, is manifested by symptoms which are not adequately 
contemplated by the assigned 30 percent evaluation.  These 
symptoms include a restricted affect, avoidance behavior, and 
problems in work efficiency and interpersonal relationships.  
Significantly, the VA examiner who examined the veteran in 
April 1998 assigned a GAF score of 55.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score 
between 51 and 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
workers).  The Board would point out that the symptoms 
represented by a GAF score of 55 more closely resemble the 
criteria for a 50 percent evaluation than those for a 30 
percent evaluation.  

Nevertheless, the Board finds that a higher evaluation, of 70 
percent, is not warranted.  While the veteran's psychiatric 
disability has been shown to have affected her work 
performance and her social functioning, the record does not 
reflect the level of social and industrial impairment 
contemplated by the criteria for a 70 percent evaluation.  In 
this regard, the Board observes that the veteran is 
apparently still serving in the Nebraska Air National Guard.  
Moreover, the other specific symptomatology contemplated by a 
70 percent evaluation, as noted above, have not been shown in 
this case.  Overall, the evidence supports a 50 percent 
evaluation, but not more, for the veteran's dysthymia, with a 
history of PTSD.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive her of a higher 
rating when she was originally evaluated by the VA.  See 
Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected dysthymia, with a history of PTSD, 
has markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for TMJ, a stomach 
disorder, a right knee disorder, a bilateral shoulder 
disorder, and an ear disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, service 
connection is warranted for certain chronic diseases, 
including arthritis and peptic ulcers, which are manifested 
to a degree of 10 percent or more within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).

In cases of preexisting disorders, service connection may be 
granted on the basis of aggravation.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  In deciding a claim based upon 
aggravation, after having first determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not considered to be 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his or her claim, and the claim must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

A review of the veteran's service medical records reflects 
that, in her August 1988 Report of Medical History, she noted 
a history of a nervous stomach and TMJ, but she also 
indicated that her stomach problems had improved.  The only 
one of these disorders noted in the report of her August 1998 
enlistment medical examination was TMJ.  In view of this, the 
Board finds that the presumption of soundness at entrance 
into service, as set forth in 38 U.S.C.A. § 1111 (West 1991), 
is not for application with respect to the veteran's TMJ; as 
such, the Board finds that this disability preexisted 
service.  However, the presumption of soundness is not 
rebutted with regard to a stomach disorder, and this disorder 
is therefore not found to have preexisted service.  Id.  The 
Board further observes that the veteran's service medical 
records are otherwise negative for any current complaints 
regarding these disorders.  The veteran's July 1997 VA dental 
examination report contains a diagnosis of TMJ; the examiner 
noted the veteran's complaints of first having TMJ problems 
around 1997 and 1998 but provided no commentary regarding 
whether this disability worsened during service.  Also, 
during her July 1997 VA stomach examination, the veteran 
complained of an episode of gastritis one year earlier, but 
no diagnosis was rendered.  A July 1997 VA joints examination 
report contains a diagnosis of a history of acute gastritis, 
with no current evidence of a stomach/digestive disease.

The first evidence of record suggesting a current right knee 
disorder is a July 1997 VA orthopedic examination report, 
which indicates that flexion was limited to 120 degrees.  
However, no diagnosis was rendered, and x-rays of the right 
knee from that date were normal.

The veteran's July 1997 VA joints examination revealed 
bilateral shoulder flexion to 180 degrees, internal and 
external rotation to 90 degrees, abduction to 180 degrees, 
and adduction to 50 degrees.  No swelling or deformity of 
either shoulder joint was noted, and no pertinent diagnoses 
were rendered.  

During her July 1997 VA audio-ear examination, the veteran 
denied hearing loss and other ear difficulties, and no 
diagnoses were rendered.  The report of a VA joints 
examination from the same date indicates normal hearing, with 
no other ear abnormalities.

In this case, the Board finds that there is no competent 
medical evidence of a nexus between the veteran's preexisting 
TMJ and service.  Even assuming that the veteran currently 
suffers from stomach and right knee disorders, there is no 
competent medical evidence of a nexus between such disorders 
and service and no medical evidence showing a peptic ulcer or 
arthritis of the right knee.  Moreover, there is no evidence 
showing current bilateral shoulder and ear disorders.

Indeed, the only evidence of record supporting the veteran's 
claims is her own lay opinion.  However, as the veteran has 
not been shown to possess the requisite medical expertise 
necessary to render either a diagnosis or a competent opinion 
regarding etiology, her lay contentions provide an 
insufficient basis upon which to find her claims to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence).

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, the veteran's claims for 
service connection for TMJ, a stomach disorder, a right knee 
disorder, a bilateral shoulder disorder, and an ear disorder 
must be denied as not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As the veteran's 
claims are not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support these 
claims.  See Epps v. Gober, 126 F.3d at 1467-68.

In this case, the Board observes that the RO denied the 
veteran's claim for service connection for TMJ on its merits 
in the appealed January 1998 rating decision, while the Board 
has denied all of the veteran's claims for service 
connection, including the claim for service connection for 
TMJ, as not well grounded.  However, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete her application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

III.  Entitlement to service connection for headaches and a 
left knee disorder

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for headaches and a left knee 
disorder are plausible and capable of substantiation and, 
therefore, are well grounded under the provisions of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board has based this 
finding on evidence of headaches and a left knee disorder, as 
noted in military records concurrent with the veteran's 
period of service in the Nebraska Air National Guard.


ORDER

An evaluation of 50 percent for dysthymia, with a history of 
PTSD, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to service connection for TMJ is not 
well grounded.

The claim of entitlement to service connection for a stomach 
disorder is not well grounded.

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.

The claim of entitlement to service connection for a 
bilateral shoulder disorder is not well grounded.

The claim of entitlement to service connection for an ear 
disorder is not well grounded.

The claim of entitlement to service connection for headaches 
is found to be well grounded.

The claim of entitlement to service connection for a left 
knee disorder is found to be well grounded.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claims for service connection for 
headaches and a left knee disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In this case, the Board observes that the veteran complained 
of "frequent and severe" headaches during a periodic 
Nebraska Air National Guard examination in July 1992.  Also, 
she was treated for a left knee disorder in 1995, also during 
her period with the Nebraska Air National Guard; she 
underwent left patellar repair, with a bone graft.  It is 
unclear, however, what her dates of active duty for training 
were during this period, and she has not yet been examined 
for the purpose of determining whether her current headaches 
and left knee disorder are related to any incident of 
service.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Nebraska 
Air National Guard for the purpose of 
determining the veteran's periods of 
active duty for training.  To the extent 
possible, specific dates of active duty 
for training should be provided.  All 
documentation received from the Nebraska 
Air National Guard must be associated 
with the veteran's claims file. 

2.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of her 
current headaches and left knee disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current headaches and 
left knee disorder, if present, are 
related to any incident of service.  A 
complete rationale should be given for 
all opinions and conclusions expressed, 
and the examination report should be 
typed.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for headaches and a 
left knee disorder.  If the determination 
of either claim remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






